     Case 1:18-cv-00516-AWI-BAM Document 27 Filed 12/28/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KRISTOPHER KIRCHNER,                             Case No. 1:18-cv-00516-AWI-BAM (PC)
12                       Plaintiff,                    ORDER TO SHOW CAUSE WHY
                                                       DEFENDANT PEREZ SHOULD NOT BE
13           v.                                        DISMISSED FROM THIS ACTION FOR
                                                       FAILURE TO PROVIDE SUFFICIENT
14    BITER, et al.,                                   INFORMATION TO EFFECTUATE
                                                       SERVICE
15                       Defendants.
                                                       (ECF No. 23)
16
                                                       THIRTY (30) DAY DEADLINE
17

18          Plaintiff Kristopher Kirchner (“Plaintiff”) is a state prisoner proceeding pro se and in

19   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

20   Plaintiff’s first amended complaint for Fourteenth Amendment due process claims against

21   Defendants Henderson, Harden, Diaz, and Perez arising from Plaintiff’s disciplinary proceedings.

22          On December 16, 2020, the Court issued an order directing service on Defendants

23   Henderson, Harden, Diaz, and Perez in this case under the Court’s E-Service pilot program for

24   civil rights cases for the Eastern District of California. (ECF No. 23.) The order included the

25   following information regarding Defendant Perez: “Investigative Employee J. Perez; KVSP;

26   approximately March to June 2014.” (Id. at 2.) The same date, the Court received information

27   that there was not enough information to identify Defendant J. Perez.

28   ///
                                                       1
     Case 1:18-cv-00516-AWI-BAM Document 27 Filed 12/28/20 Page 2 of 3


 1          Federal Rule of Civil Procedure 4(m) provides as follows:

 2          If a defendant is not served within 120 days after the complaint is filed, the
 3          court—on motion or on its own after notice to the plaintiff—must dismiss the
            action without prejudice against that defendant or order that service be made
 4          within a specified time. But if the plaintiff shows good cause for the failure, the
            court must extend the time for service for an appropriate period.
 5

 6   Fed. R. Civ. P. 4(m).

 7          In cases involving a plaintiff proceeding in forma pauperis, the Marshal, upon order of the

 8   court, shall serve the summons and the complaint. Fed. R. Civ. P. 4(c)(3). “[A]n incarcerated pro

 9   se plaintiff proceeding in forma pauperis is entitled to rely on the U.S. Marshal for service of the

10   summons and complaint, and . . . should not be penalized by having his or her action dismissed

11   for failure to effect service where the U.S. Marshal or the court clerk has failed to perform the

12   duties required of each of them . . . .” Puett v. Blandford, 912 F.2d 270, 275 (9th Cir. 1990). “So

13   long as the prisoner has furnished the information necessary to identify the defendant, the

14   marshal’s failure to effect service is ‘automatically good cause . . . .’” Walker v. Sumner, 14 F.3d

15   1415, 1422 (9th Cir. 1994), abrogated on other grounds by Sandin v. Connor, 515 U.S. 472, 115

16   (1995). However, where a pro se plaintiff fails to provide the Marshal with accurate and

17   sufficient information to effect service of the summons and complaint, the Court’s sua sponte

18   dismissal of the unserved defendant is appropriate. Walker, 14 F.3d at 1421–22.

19          Here, the U.S. Marshal attempted to electronically serve Defendant Perez with the

20   information that Plaintiff provided. However, the Marshal was informed by the Litigation

21   Coordinator at Kern Valley State Prison that there was not enough information to identify and

22   locate Defendant Perez for service of process. If Plaintiff is unable to provide the Marshal with

23   the necessary information to identify and locate this defendant, Defendant Perez shall be

24   dismissed from this action, without prejudice.

25          Pursuant to Rule 4(m), the Court will provide Plaintiff with the opportunity to show cause

26   why Defendant Perez should not be dismissed from the action at this time. Plaintiff may respond

27   to this order by providing additional information that will assist the Marshal in identifying

28   Defendant Perez for service of process.
                                                        2
     Case 1:18-cv-00516-AWI-BAM Document 27 Filed 12/28/20 Page 3 of 3


 1        Based on the foregoing, it is HEREBY ORDERED that:

 2     1. Within thirty (30) days from the date of service of this order, Plaintiff shall show cause

 3        why Defendant J. Perez should not be dismissed from this action; and

 4     2. The failure to respond to this order or the failure to show cause will result in the

 5        dismissal of Defendant Perez from this action due to Plaintiff’s failure to serve

 6        process pursuant to Federal Rule of Civil Procedure 4(m).

 7
     IT IS SO ORDERED.
 8

 9     Dated:    December 28, 2020                          /s/ Barbara   A. McAuliffe            _
                                                     UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
